DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0077995 by Leabman.

Regarding claim 5, Leabman discloses a wireless energy receiving apparatus [see at least Figure 1, (121)], comprising: a location device comprising a beacon source and a beacon antenna, the beacon source transmitting beacon information to an energy transmitting apparatus through the beacon antenna [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”; an antenna must be present to perform this function], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; a reception device [see at least Figure 1, (103)], comprising a receiving antenna array and configured to receive high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold] transmitted by the energy transmitting apparatus [see at least paragraph 0089, “including at least one antenna”] to enable the high-frequency electromagnetic wave beams to be accurately aligned with a position of the energy receiving apparatus [see at least paragraphs 0122, 0134, 0153, 0167-0169 and 0220; the purpose of the invention of Leabman is to address “a means for dynamically and accurately tracking electronic devices that may be serviced by the power-transmitting devices” of conventional systems as stated in paragraph 0003]; and a signal conversion device comprising a rectifier circuit array and configured to convert the received high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold] into DC power [see at least paragraph 0089, “at least one rectifying circuit, and at least one power converter…”].

Regarding claim 18, Leabman discloses a wireless energy supply method of the wireless energy receiving apparatus of claim 5, comprising: transmitting beacon information to an energy transmitting apparatus [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; receiving high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold] transmitted by the energy transmitting apparatus based on the beacon information [see at least Figure 1, (135)] to enable the high-frequency electromagnetic wave beams to be accurately aligned with a position of the energy receiving apparatus [see at least paragraphs 0122, 0134, 0153, 0167-0169 and 0220; the purpose of the invention of Leabman is to address “a means for dynamically and accurately tracking electronic devices that may be serviced by the power-transmitting devices” of conventional systems as stated in paragraph 0003]; and converting the received high-frequency electromagnetic waves into corresponding electric energy [see at least paragraph 0089, “A "receiver" may refer to a device including at least one antenna, at least one rectifying circuit, and at least one power converter, which may utilize a pocket of energy for powering or charging the electronic device.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter).

Regarding claim 13, Leabman discloses a wireless energy supply method, comprising: receiving beacon information of an energy receiving apparatus [see at least paragraph 0180, “the transmitter may scan for receiver’s broadcasting beacon signals”]; determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; generating energy and converting the energy into high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold] to enable the high-frequency electromagnetic wave beams to be accurately aligned with a position of the energy receiving apparatus [see at least paragraphs 0122, 0134, 0153, 0167-0169 and 0220; the purpose of the invention of Leabman is to address “a means for dynamically and accurately tracking electronic devices that may be serviced by the power-transmitting devices” of conventional systems as stated in paragraph 0003]; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus [see at least paragraph 0104].
Leabman fails to explicitly disclose the components of the transmitter for converting energy.  However, Lee discloses this limitation [see at least Figure 1, (114) - (116)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize energy conversion to allow the transmitter to convert energy from a power source into useable energy to operate the transmitter, thus allowing the transmitter to operate as intended.

Regarding claim 14, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman discloses wherein said transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus comprises: determining, based on the position information of the energy receiving apparatus, a beam direction for transmitting the high-frequency electromagnetic waves; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the beam direction for transmitting the high-frequency electromagnetic waves [see at least paragraph 0129].

Regarding claim 15, Leabman in view of Lee teaches the wireless energy supply method according to claim 14.
Leabman discloses further comprising: detecting whether a living creature exists in a transmission range of the high-frequency electromagnetic waves; determine a position of the living creature when the living creature exists in a transmission range of the high-frequency electromagnetic waves; and determining attenuation data in transmitting the high-frequency electromagnetic waves based on the position of the living creature [see at least paragraph 0119].

Regarding claim 19, Leabman in view of Lee teaches a wireless energy supply apparatus implementing the method of claim 13, comprising: a processor; memory storing instructions for execution by the processor to implement operations of the wireless energy supply method [see at least Leabman, paragraph 0376].

Regarding claim 20, Leabman in view of Lee teaches a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal [see at least Leabman, paragraph 0376], causes the mobile terminal to perform the wireless energy supply method of claim 13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of CN 201352599 by Zhang.

Regarding claim 16, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman discloses wherein wireless energy transmitting apparatus is configured to transmit the high-frequency electromagnetic waves to the energy receiving apparatus by using a correlation interferometer method [see at least paragraphs 0099-0100].
Leabman in view of Lee fails to teach in a uniform circular array form.  However, Zhang discloses this limitation [see at least translation, paragraph 0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize uniform circular array form to accurately receive/detect both horizontal and vertical polarized radio waves, thus allowing for more accurate interference energy delivery and creating a more efficient system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2009/0111483 by Fiereizen.

Regarding claim 17, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman in view of Lee fails to teach wherein said determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus comprises: determining the position information of the energy receiving apparatus based on a phase difference generated by different antenna array elements which receive the beacon information of a same energy receiving apparatus.  However, Fiereizen discloses this limitation [see at least paragraphs 0010-0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the phase difference to determine the location of the receiver as this is a known method which is accurate and easily implemented, thus allowing the system to accurately locate the receiver to transfer power.

Allowable Subject Matter
Claims 1, 3-4 and 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose a processor, configured to control the energy generation device to transmit the high-frequency electromagnetic waves to the energy receiving apparatus based on the position of the energy receiving apparatus determined by the direction-finding and location device, wherein the energy generation device comprises a plurality of transmitting channels and a plurality of antenna units, the plurality of antenna units being two-dimensional phased array antenna arrays with reconfigurable beam direction, and wherein a power amplifier circuit of each of the plurality of transmitting channels is in a full-power operating state, so as to maximize the power efficiency of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836